Case, 4:17-by-00832:WS-GJK, dadcuthevatad |iled-O5/01/49 \(Ragey1 of 6

UNETED

STATES

DISTRECT CoUuRT

FOW THE MORTHERN PISTRICT OF FLORTDA TALLAWASSEe PIVISTONM

Oa Pes thing Toe Wet a Corisraci + is Cicewd Appen| Numbers: \% Hoo. |

e ollett ) lo VON Son On Belralt a (othe 5
Heehzilocln SUTerin.,
an Propecia Personas Choise At vioat °

Coil ) C¢ 0.10) 5 personel ps woke capocrt ey ) ;
*MCNeil Walt \ privee eopncch
Q) \ js Wolt > Personal preva Q Cepoce by)
Comboell joo os per 5a vel pel ale Capocity )
Ander Son yas i ely 5 pec $0 al pw ate Copa hy )
Donas Nedsic; personal gcivale, capacky,
Demp Sx) YS ugha Cate 5 perso nod pe N cle. Lpaty,
Wosches YF 5 Perse ak oc ONE Copercittey j
Messhall, & WAN; Pe sonal private capoerty,
Watson Rien Lees Personal private copositu,
Naskalt, Tames; persoowl pee @ wopacitys,
Nheridan, Vale’ Xs persooel pcivdle Copecky,
Loesch Shee 5px sera] pcivexe. Cop acts,
Wammmec Midwood 5 per sonel private coporitey,
Yo BX sPenelo pe. 7 Oe soacl pew mre CO. ody,
Corsmeier Re avld %, 5 Hersooal pa vote capocites,
Moldesus 3 W. Hepken > Gersooel psivele Ceboc Ay,
Ki ches dor Moa @ t. 5 per goneh pcivee cogocity,
Valindt Somes Q. 5 perso private capoaiky, )
Qo coy gpa, Vi mathy So5 personal pci vete copecitys >
Hox acd Mose @. (No Coles: pe sorwl peivate cogosibey )

Respondertisr.

#

Ploim Nombers HE\2-ev- 00538 -WS~CSK

USPO Cechdied Mel ® 2 1016 Bae como 19805 Sea}

SUOICTAL NOTICE OF ABDSUDICATIVE FACTS =

 

NOTICE OE CHANLE OF AHORESS / LOCaTLO \)
Valows “4 Tolse

t . . A Yengny °
Has benaede idneapina/ Woduction Teokbicking, ov eeUDalconmer Toto vec

Ln occord wri: *
© Universel Declarstion of Numan Riots (\q4%)
. Weiter Wariong heclarction Rt Lndegendence. to Conial *
Covetei es and Pes oles 5 Lrenecol Acsemaly Reseludion \s\4
(xy) ct 4 Necemdoer  \460

° Waited Watvons Neclacction OA Vne. Riclts a*
Ladicgnous | Astoclthonous | Peoples (007)

. Nadeid C savedtion Soc Pe atection in Macacco({880)
. “Teach of Pomce aad Cevend ship (1187)

Hogue C Vidence Convection (23 857. 9555 ,TT.NS. Qo, THA (
Acticles Loa ya codih ied ot | a U.9.e. 9 2S |

° Drqonre Conchitakion Ve no united cel es A Nenrecice. (118%)
Codibied at loa CAR. $6 Ga.54 GD .Uloioys Fed. R-Ew, 201 Moacioy |

Rome STaAToTe |
*Stotste ob the Usternctional Covet of Justice
° Vokute a tp Tekeenct ional Ceiminal Court

 

 

 

° Holoens Corpus Nakural Cauchy Cloarn "
ConTeacy vUnmoer> ~SEAL

{a4

 
MOTICEe To a€ase 4157 eovs0hS8 27 WV Gate Documenba4ac Eiléd Gb/ONdbMaP age doelée To QCENT
APPLICABLE “To ALL SUCCESSoRS AND ASSIGIVS

d an

Bi semlabk—-ie. Kohman ir Koh i

4, Oa he. record and LM evened, oreseat is \oy Yan Ola le \so ed atk \cReche Q\. Son, On Behel?
at (Nother Sailer icctep lzilooln ‘alse colled Wichy Fovored Shekinaly Cl. benerol Crecdoc/ Cenecal Cyecsteiy ~
Lowector/ Co. yeately V4 Notockdhonovg (mesicon Noor iiew Cerend) Republican \aiversel (ovecacnecst

rik ol Reliat avs Lonel Nesocickion Vest amealac “True | Trquess QuuLeTt estate, / SYTCAEA LAWREWCE, ESTAIE$
Uaidied™] hereinckter, Mica,” Divice Tmenvetal Spicil in Living flesh oad Blood Weturel Ma/ Warne
ot maipriby cor heat by re gourd miad and “eos upright ara inteagtt yin Reop co Persone
proceeding, | \n Su ‘Soci ae wih | in occord Lith re Mein Me) “AL? NSC 8 ATU Avene, Mies Coreion)
Cchetecsys Goad \bi Yo.b§ 39 i Wwe) a), Lt) ~ Alien Uoreien) Pack Alien Gore’ og) Obi cals,

“Leaher sckineelt Qechecked Rac ‘Soncs) Komilss |; UTR SPEC Moe at Cate oot lary ly Mne Veiled Vober ni
Ciccod bused boo JWloside Pedbete (Resittead Cove TAQUAN WuLeTt ESTATE, uouce OF TRWST H IL ~ S009-
LP- HOLS / wtepia Laurence, ESTATE MWOTILE OF TRUST MH lige BoV)-CP. - 1; TABAN BOLLE caaie
CAVEAT ak Wo" BOV] -CP- O01 25 /SY TERIA LAWRENCE ESTATE CAVERIT a | \ig- BDV CP- 00 a0; TAQUAN COLLETT

esvare Recsonel Kaplericn waa Vie" ab Nie Pe LAD ue yeaa /S¥TeRin LAWRENCE, estate Rersonel Rerbeiin Voir | peta }CA- 0o8IR4 |.

U Religious Loagul Associchiorn ledtamert aru Te vet Vhos domicil & iS in Noll ', borden Cue Rey
\ A adolvsion Wo Ahuest Nenexeen Fay Aqsa A SCR Al-Moclncile | eae

  

 

 

   

 

 

  

Vi MU LWA,

3. Th is AMroabs and Miact's Mother's Wooo te direct ne covets cilection boake JUDICIAL NOTICE
a the Vow a) mej caine. Vacks (Coder Rules a Evidence. aot A0a Go) |:
~ 0a o¢ dooa\ Tee uy 2016, - Se agat vi, Ait? S Addcess /Lecebion clonged | by fARONS ‘ Lenocide, idnogping, Abduction,
Noe I iKxe Mieka ag, Slew eK, Valouatul Nalaicme-t yand Colse Teapcisonrneat Kom Res conde Cneathom. Ke: KC Coleman \s pA»

PD, Boi \033: ‘Nolemen Gocide [s4a1| +> Respordeat * Yetes 3.2, P- é CCT Col lean Medion: Po, Rox \O3d Cal leonan § j Gocd, 133591]

i decloce evel odSisen vader pene alky at pesyur 4 wader the Deiver sel’ Lows ak Al\ch, aad under he \euns A Kee Voie ed Beores , 5 wok Ane
Poceypray, ig He ves Corrects and coraplebe [8 UG.C. Br IMls Fed 2.04, AAC) |

     

Peat
\ 4e.

Q
Pe anh ie

Teele Vaquon Relnshe Coie G Gs Genes al Cxccvtecs Coker ‘or AatecnNvouav. renin Mose Mien (ried)
Republican Urviver gal Gover omneck [Ar rcr AaB BL] Relic’ O05 Cargul \ Association Teatamestor: ny Vrus ot

Palhi cel Peisanes a Wor Vor Wabional Liloecation boon Colociol ison

Uclokully Delarned and Colsele, JLenprise ned ot 3
Cederal Coccectional Tastthobion Calecncr Mediuens ?, 0, Box \d 3a; Coleman, ¥1 Clo eida [385at]

Q2 of Y

 
MOTECE Yo AcCase dsl PosVaORSTB-\MSENCIKALDOCUMBPIE ARR. PIREDSCLINGD Rag@TEG YO AGENT
APPLECAGLE TO ALL SUCCESSORS AND QSSTEKS

Cecti®reate ot Service.

T,X xcgvon Lollet, also called Mook. Role Q\; Yon On Bench ak (others Steric Hep \nzilools , also
walled Wight, Geuored Shekinok CA; (enero Cocctor / ener ol Crecutrie Co Covectar/Coveeteiya bor Q okodathonses

Americs oO Mor Aiea Getend) Rep viblican Yorversel Voveramert lac wee AE Reg eave Raased Associ dia so Tedlanertary
Veo st Fr Troon CULE este / green LAWRENCE CEVATE*\) abe a *\ stowpcten Nokurel (Nea [Dorman at
moperk do C&e Ai yard akficon tock on OF olvoat Me § See vee A\. Low a \\ Noon | la Ane Lor oe Our Lord

Allah Vourkeen Wuadred Goh Uae Neer 1. BOF - Koc, al, the bates, No, docymestds Were moiled by \. ¢
Podal (Neal Cicd- Class Porboae Pre Bards

| SOCIAL MOTTE OC ABTUDILATIVE FACTS \fea, R.Ev, 30%; soa(\0)[+ | KOTICE OF CHANGE OF AbDeess 7

LOCATION Wb Coeno cide) Kidoagesng/ Nododhion sNomon Veakfieling Weare Qe Waloustul Wekoramest } ond Calse.
“Linpcisonmneat ‘| \o Respankeat* Yates: (Oke as » FL Calernon Medion, Do. Bay \b32; Laleman Mlorida \aa5ai\, -

(\\\ Aocucnertesy and/or “Sudiciel Notice Ose included +, ¢ 8

Q. Jessica dS, Luplolenovibe,, ORKice a Vleck A Rove Ys Ay C. \Wocheca Cocide Talldnassee Kivision ?
AML Nort, Nadaons Vices, 3 Glooe; Valtdlnassee., Florida 4820

QB. (Yoel ‘5, Canciseo, Dikice of GV o\ictor Loenerol : VA, deo oclenert x Sushices
GSd Feansulvonia Aveave, Nw; 5 Woshiaator Disteick ue Colorlota. 20530

(, Totecnational Pouet A Joskice; 2 Keace. Place, Vocaecienlein ds ISNT AS: The Rasyes Te Netherlands
hy. Tokecna Lora Camieol \ Covet ¢ Dude \Woalsdorper wes \05 3501 AY, Dew Koay: > “Netherlands

 

 

C. P sagul ate enero \ Ne. (Nolno. mened Den Alodel yolil

Consul Ae enerah a Ane Kieoow x Mococes in ne Waited S\ ches’
10 Cost HOS Sheek; New York, Wew Tock 100i

t, een Zein, Rovasel or ia Cnorge 4 the Poagul lor Qectiog
Cenloossty A the Kine gyacn d (Nococeo 3 ’

\al\ Y Comwul teat Avewe , NW. Suite 31a; Washington, Nisked al Cumbia. ADVZb6

G. “age (Conon Caloo.8 AGS Kodci quez Melonsseder
Cy loan Conloossny | ia Washington, i) t.
Qo32 Wb Yroct; Woshinston Nabi A Caloraloia 90004

2 & 4
Case 4:17-cv-00532-WS-CJK Document 44 Filed 05/01/19 Page 4 of 6

\\. The Of Obice A ne Wick Commissioner Vor Wu ren Riglats COUCWR- UNM0G):
8-14, Avenve dele Posing, HM Coenevar \0 Gutteerlond

 

“L. Zs aid Road (\\ Wussei a3 Varked Wet VOAS Nigh Cymrni sioner Coe Numan Kiohts CONCHR) 3
OUCH in Wexs Vork /\.N. Needquocters 5 ers Yoel, New Vocle \OONN

 

“S. Vice A denical \ Sacnes bromord A. 5, Sudog Adveccke Reneced oases
Roos N\dmicol Soha ts. Wann ; Depubs Jodag \dvoeake enecad Ses ¢
\'320 » Poderson Aveave Sure ‘O00. ; Woshiad an Wow Yard , Ni Acie ® bdumbie OS “SDlolo

Sega

 

is AME Nel Wal ; Oersonon peivete coprcity’ 5 3695 Moai pol Was + Vollenosse st locids ‘Sago *

®
| . benpser, ) Proele Lite  \Nossler Nac oy & Moc shnoll owen ° DULG, Moacoe Vy eat ; \alldn OSS ee Clos do, 3930\

 

(i. Ear Keoiey,  Caondoa' doeWo. 3 ‘ 50| | Cogikal Ui \ Ciecle, NE: , Valldnassee, Horida, %230\ - 355%

(\) @ Ly blonouite , Vessico, ‘Se: > OV klord , Wr ean 5@ Vola 50C. Chrecles d Oes
7 UGB. Moeklaca Cocida Talldrassee Divisions LL Nod Rdeowns Street, a= * Clas Tallahassee, loeide, 3330 3a30\

© WF mAk, Dowid T 3 OY yng Dionne &.2
Cleventls Crreurh Couck Rpooels 5 Sle Gov sud Skcezk WW ; Marke, Georgia Bt 30308,

 

p WD Aadersan Te ishsCD Dono Cede eo Waitson Him Lee, & WD Woskatt ydasee.s5 WD Shee iden ateide Proc, She ls
WD Warnmer, Pr dngal! 4 ® now Pereloge.s Plorsmreiee, Nenold & @reRhe cdson ,(Nocte ¢ 2 VAY ndt ay Ray
osc t \ tee -\oword Maceio Morales ¢ _
3 Week Wocjan Skeerk, Suite 200 74-150; Touksoaville , Florida, 39902

 

0 Muldsow, L2, Stephen ¢ 400 Noch Toorpen Vee, Suite ‘260 5 Tampa, Clon do % 3002

     

 

 

vee 2h 5 . rs . Kereowee , Vy ney 2 . ee Clare
Molt hae Rawk at a Curec . Vukovar bor Kvoda\ \nanaos Aonvci cen vot Aer (Giend)
Repodoli can Universal Cop vernmreat [Rama VP a Religioss Consul Assocveck Moos Testersestany Teort

Py \, Vice Prisoner sl Wor MeN Werkional Liboerokion Vopr bo\ anil tSon
Valast u\\ Neko ned and Cal Iseluy Lenpcisoned dead:

¢ eder oh Cocceckioncl Lostitstion Col lemon Moors ?, Oo. Roy 1032. C; cleman, Cloride L352
“Yooot
| Cegeral Carvectiona Fosbtobion {laren Median
0, Hox ieda .

Lotemnen, Froci dg. Ts3sai]

‘Tage an Guild Ears -0i8)

pyr 1 0 ANH

 

—S

Case 4:17-cv-00532-WS-CJK Document 44

Filed 05/01/19 Page 5 of 6

 

Je S$1 Co. aS Lylelonovite, OL Gree i Bleck. at Covet .
).$.D.L, Wocthecs Florida Talldhasse Mision

hi
MA Noch M dams Skeet , ac 8 Clooe
~ Taltolnassee Cloride 3930 |

 

Hil Jelly Heenan play] Hl ltps

 
 

Case 4:17-cv-00532-WS-CJK Document 44

 

. “
awe FAL f
mo - be
* . % a
pause

»
e

 

Filed 05/01/19

Page 6 of 6

udp
ace

OZ 92

 
